Order, Supreme Court, New York County (Burton S. Sherman, J.), entered October 15, 1990, which denied petitioners’ application to compel respondent to produce, for inspection, "the Corporate books, records, papers and contracts including minute books, income tax records, and all cancelled checks, bills, bank statements, vouchers, correspondence, and any other documentation data which deals in any way with the entry on the books and records of said corporation”, and granted respondent’s cross-motion to dismiss the petition, unanimously affirmed, with costs.
Denial of the application because not made in good faith was proper (Matter of Crane Co. v Anaconda Co., 39 NY2d 14). Unrebutted evidence shows that, upon respondent co-op board’s rejection of petitioners’ proposed sale of their apartment in 1988, petitioner Dr. Salatino brought duplicative law suits, one against the cooperative corporation, and the other against the individual board members, the latter asserting, inter alia, that such individuals harassed petitioner and seeking $3 million for mental distress, and further, that he initiated two criminal complaints against the co-op president and the building superintendent, which the District Attorney saw fit not to prosecute; and verbally abused and harassed the coop president and the building superintendent. It is also pertinent that in May 1990, petitioner Dr. Salatino received an audited financial statement of the cooperative corporation and that he made his broad demand for inspection of documents in July 1990, immediately after a dispute between the cooperative corporation and its managing agent was publicly aired, affording a pretext for the demand. Concur—Murphy, P. J., Sullivan, Ellerin and Kassal, JJ.
Kupferman, J., concurs in the result only on the ground that the request was too broad.